Citation Nr: 1527387	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bladder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from July 1957 to April 1977.  He received the Combat Action Ribbon and Air Medal.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned at a May 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In May 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that in approximately January 1971 he was treated for back problems at the National Naval Medical Center in Bethesda, Maryland.  There are no treatment records from this facility among his service treatment records and there is no evidence that any efforts have been taken to obtain any such treatment records.  Hence, the evidence suggests that there may be additional service treatment records that have not yet been obtained.  The Veteran's claim may not be decided until a formal determination as to the unavailability of additional service treatment records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009).

Moreover, the Veteran reported during the May 2015 hearing that he had received treatment for his back disability through Tricare, from physician "Lance," and from an unidentified chiropractor.  As any such records are directly relevant to the issue of entitlement to service connection for a low back disability, a remand is also necessary to attempt to obtain them.

Also, in an August 2014 rating decision, the RO denied entitlement to service connection for bladder cancer.  In September 2014, the Veteran submitted a notice of disagreement with this decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case as to the issue of entitlement to service connection for a bladder disability.  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

2.  Contact the National Personnel Records Center, the National Naval Medical Center, and any other appropriate source and request all available records pertaining to the Veteran's treatment for back problems at the National Naval Medical Center in Bethesda, Maryland in approximately January 1971.

If the records pertaining to treatment received for back problems at the National Naval Medical Center cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in the Veterans Benefits Administration Adjudication Procedures Manual, Manual Rewrite (M21-1MR).  

3.  If any service treatment records are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

4.  Request that the Veteran identify the location and name of any VA or private medical facility where he has received treatment for a back disability, to include the dates of any such treatment.

Also, ask the Veteran to specifically complete authorizations for VA to obtain all records of his treatment for a back disability through Tricare, from physician "Lance," the chiropractor he identified during the May 2015 hearing (see pages 5, 16, and 18 of the Board hearing transcript), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  

Attempt to obtain any relevant private treatment records for which a sufficient release is submitted, and any VA treatment records identified.

5.  Then, after taking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a low back disability, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




